             Case 2:18-cr-00217-RSM Document 890 Filed 09/07/21 Page 1 of 2




 1                                                The Honorable Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                             NO. CR18-217 RSM
11
                             Plaintiff,
                                                           ORDER TO SEAL SENTENCING
12
                                                           SUPPLEMENT EXHIBIT A
13
                       v.
14
     SHAWNA BRUNS,
15
                             Defendant.
16
17         Based upon the motion of the United States, and the representations made therein,
18 it is HEREBY ORDERED that:
19         The Exhibit A in this matter be FILED UNDER SEAL because it contains
20 sensitive information relating to Ms. Bruns and her co-defendants and is not permitted to
21 be made publicly available.
22 //
23 //
24 //
25
26
27
28
     Order to Seal - 1                                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Shawna Bruns, CR18-217RSM
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:18-cr-00217-RSM Document 890 Filed 09/07/21 Page 2 of 2




 1         IT IS SO ORDERED this 7th day of September, 2021.
 2
 3
 4
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
 5
 6
 7 Presented by:
 8 S/ Michael Lang
 9 MICHAEL LANG
   Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order to Seal - 2                                              UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Shawna Bruns, CR18-217RSM
                                                                     SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
